Citation Nr: 0806587	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depressive disorder and a bipolar 
disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran had active military service from July 1980 to 
July 1984, and from September 1989 to December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 

The Board notes that in the February 2005 rating action, the 
RO denied the following claims:(1) entitlement to service 
connection for a major depressive disorder/bipolar disorder, 
(2) entitlement to service connection for the residuals of a 
right ankle sprain, and (3) entitlement to an evaluation in 
excess of 10 percent for degenerative arthritis of the 
cervical spine.  In April 2005, the veteran filed a Notice of 
Disagreement (NOD) and a Statement of the Case (SOC) was 
issued in January 2006.  However, the Board observes that in 
the veteran's January 2006 substantive appeal, the veteran 
only addressed the issues of entitlement to service 
connection for a major depressive disorder/bipolar disorder, 
and entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine.  See 38 C.F.R. 
§ 20.202 (2007); Ledford v. West, 136 F.3d 776, 770-80 (Fed. 
Cir. 1998).  As the veteran did not perfect his appeal of the 
claim of entitlement to service connection for the residuals 
of a right ankle sprain with the submission of a substantive 
appeal, this matter is not in appellate status.  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  See VAOPGCPREC 9-99, 64 Fed. 
Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. App. 468 
(1998); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this instance, the veteran is not prejudiced in that the 
matter in question has not been certified for appeal and 
there is not any indication that he is of the belief that 
such matter is in appellate status.

The issue of entitlement to service connection for a 
psychiatric disorder, to include a major depressive disorder, 
a bipolar disorder and a raised, intertwined claim for 
service connection for post-traumatic stress disorder (PTSD), 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 20, 2005, the veteran's service-
connected cervical spine disability was manifested by 
degenerative arthritis and disc disease; forward flexion of 
that segment of the spine was not limited to 30 degrees or 
less and combined range of motion was not limited to 170 
degrees or less; the disc disease was not productive of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four weeks during the first period of time in question and 
the preponderance of the medical evidence is against a 
finding of separate and distinct neurological impairment to a 
compensable degree prior to December 20, 2005, other than 
already service-connected radiculopathy of the right upper 
extremity.  

2.  From December 20, 2005, the veteran's service-connected 
degenerative arthritis and disc disease of the cervical spine 
is shown to be productive of a combined range of motion of 
130 degrees, but without limitation of flexion to 15 degrees 
or less; the medical evidence shows no ankylosis of the 
cervical spine or incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
but less than six weeks and the preponderance of the medical 
evidence is against a finding of separate and distinct 
neurological impairment to a compensable degree other than 
already service-connected radiculopathy of the right upper 
extremity.   








CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis and disc disease of the cervical 
spine prior to December 20, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5242, 5243 (2005).       

2.  The criteria for a rating of 20 percent for degenerative 
arthritis and disc disease of the cervical spine, but no more 
than 20 percent, from December 20, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5242, 5243 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2004 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  VA did 
provide such notice to the veteran prior to the February 2005 
RO decision that is the subject of this appeal in its August 
2004 letter.  Accordingly, the RO provided proper VCAA notice 
at the required time.  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see letter from RO, dated in March 2006) but such 
notice was not provided prior to the initial decision of the 
RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As to this timing deficiency, the Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for degenerative arthritis of the cervical spine 
prior to December 20, 2005, and the evidence supports a grant 
of a 20 percent rating for degenerative arthritis of the 
cervical spine from December 20, 2005, to the present, which 
moots any question regarding the appropriate disability 
rating or effective date to be assigned.  Such a lack of 
timely notice did not affect or alter the essential fairness 
of the RO's decision.  While the veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

With regard to the increased evaluation claim, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.        

In this case, the August 2004 VCAA letter does not contain 
the level of specificity set forth in Vazquez-Flores.  
However, the Board does not find that any such procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).           

In this regard, history obtained from the veteran upon 
October 2004 and December 2005 VA examinations, in which he 
described the effect of the service-connected disability on 
his employability and daily life, along with statements and 
argument presented on his behalf, indicate awareness on the 
part of the veteran that information about such effects is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that "actual 
knowledge is established by statements or action by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.  

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  

Finally, the February 2005 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the January 2006 SOC.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.        

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in October 2004 and December 2005, which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no duty to provide another examination or a medical opinion.  
38 C.F.R. §§ 3.326, 3.327 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II.  Factual Background

The veteran's service medical records show that in May 1993, 
the veteran had an x-ray taken of his cervical spine.  The x-
ray was interpreted as showing no acute abnormalities.  There 
were mild chronic and degenerative changes in the mid portion 
of the cervical spine.  No alignment abnormalities were seen.  
The overlying soft tissue structures were unremarkable.  

By an April 1994 rating action, the RO granted service 
connection for degenerative arthritis of the cervical and 
lumbar spine.  At that time, the RO assigned a 10 percent 
rating under Diagnostic Code 5010, effective from January 1, 
1994, for the veteran's service-connected degenerative 
arthritis of the cervical and lumbar spine.

In July 1999, the veteran underwent a VA examination.  At 
that time, he stated that he worked as a production worker 
which involved bench work.  The veteran indicated that he had 
chronic pain in his neck which originated during service.  
Upon physical examination, range of motion of the cervical 
spine was as follows:  extension to 45 degrees, flexion to 70 
degrees, left and right flexion to 40 degrees, and rotation 
to 70 degrees, bilaterally.  The diagnosis was cervical 
spondylosis.  An x-ray of the veteran's cervical spine was 
reported to show slightly narrowed C5-C6 disc space.  There 
was no evidence of acute or chronic compressions.  The 
alignment was unremarkable.     

By a February 2000 rating action, the RO rated the veteran's 
arthritis of the cervical spine separately from his lumbar 
spine disability, and assigned a 10 percent disability rating 
for the former disability under Diagnostic Code 5290, 
effective from December 22, 1998.  

A VA examination was conducted in December 2003.  At that 
time, the veteran stated that he had chronic pain in his 
neck.  According to the veteran, he could not look up due to 
the pain.  The examining physician noted that x-rays taken in 
May 2003 of the veteran's cervical spine showed minimal 
narrowing of C2-C3 and C4-C5, with minimal anterior bone 
spurs.  Following the physical examination, the examiner 
diagnosed the veteran with degenerative changes of the 
cervical spine, with osteophytes causing central and 
neuroforaminal stenosis.  At the time of the examination, the 
veteran had a magnetic resonance imaging (MRI) taken of his 
cervical spine.  The MRI was interpreted as showing multi-
level disk osteophyte complexes, along with uncovertebral 
hypertrophy, causing secondary central canal and neural 
foraminal stenosis.        

After the veteran's December 2003 VA examination, the RO 
determined that the examination was inadequate because the 
examiner did not provide the range of motion of the cervical 
spine.  Thus, in April 2004, the examiner from the veteran's 
December 2003 VA examination provided an addendum to the 
December 2003 VA examination report.  In the addendum, the 
examiner stated that in regard to range of motion of the 
veteran's cervical spine, extension was to 5 degrees, right 
and left lateral flexion was to 65 degrees, and the veteran 
could touch his chin to his chest wall.     

In July 2004, the veteran requested that his service- 
connected neck disability be reevaluated for a higher rating.

In October 2004, the veteran underwent a VA examination.  At 
that time, he stated that since his last VA examination, he 
had had increased cervical spine pain with radiation into the 
right upper extremity.  The veteran gave a history of 
injuries sustained in a motor vehicle accident in April 2004 
with the subsequent development of increased cervical spine 
pain that he rated as a 7/10, with inactivity that occurred 
daily, lasted all day, and increased to a 10/10 with motions 
of his neck, specifically right lateral bending and right 
lateral rotation, or extension of the neck which caused a 
shooting pain into his right upper extremity.  Upon physical 
examination, in regard to the veteran's neck range of motion, 
extension was to zero degrees, with pain.  He had forward 
flexion from zero to 45 degrees, with no pain.  The veteran 
had right lateral flexion from zero to 20 degrees, with pain 
radiating into his right upper extremity.  He had left 
lateral flexion from zero to 45 degrees, with relief of his 
pain.  Right lateral rotation was from zero to 40 degrees, 
with pain radiating into his right upper extremity, and left 
lateral rotation with zero to 80 degrees with no pain.  
Following the physical examination and a review of the 
veteran's x-rays and MRI, the examiner diagnosed the veteran 
with cervical stenosis, with intermittent RUE (right upper 
extremity) radiculopathy that was exacerbated with certain 
neck motions since a motor vehicle accident.  (The Board 
notes that service connection and a 10 percent rating are 
currently in effect for radiculopathy of the right upper 
extremity.         

By a February 2005 rating action, the RO granted service 
connection for radiculopathy of the right shoulder, with 
decreased sensation, as secondary to the service-connected 
neck disability.  In that same rating action, the RO denied 
the veteran's claim for an evaluation in excess of 10 percent 
for degenerative arthritis of the cervical spine. The RO 
noted that the veteran's neck disability was rated as 10 
percent disabling under Diagnostic Code 5242, effective from 
December 22, 1998.   

A VA examination was conducted on December 20, 2005.  At that 
time, the veteran stated that his neck pain was aggravated by 
walking three blocks, by lifting 30 pounds, and by driving as 
much as 30 minutes.  According to the veteran, he had not 
worked in two and a half years due to problems with his back.  
(In addition to the cervical spine disability at issue, 
service connection and a 20 percent rating are currently in 
effect for the veteran's lumbosacral spine disability, along 
with a right radiculopathy of the right upper extremity 
(currently rated 30 percent) and a right shoulder disorder 
(rated 20 percent).)  Upon physical examination, the veteran, 
when sitting on the examining table, had deviation of the 
posture of his neck, approximately 5 degrees to the left.  He 
could flex the neck to 35 degrees, with pain, and could bring 
it up to 45 degrees, at which time the pain was severe.  The 
veteran could extend the neck to 10 degrees with pain, and to 
15 degrees with severe pain, and rotary movement of the neck 
to the right was to 20 degrees, and to the left was to 20 
degrees.  He could tilt the head to the right 15 degrees, and 
to the left 15 degrees.  The impression was degenerative disc 
disease of the cervical spine with neck pain, marked 
limitation of motion, moderate to severe disability with 
progression.  The examiner noted that the veteran had neck 
pain with radiation into the right arm which did not 
compromise his ability to walk.  He used no assistive device.  
There was no additional limitation following repetitive use 
or additional limitation during flare-ups.  The examination 
showed severe painful motion, no spasm, weakness, tenderness, 
or incoordination.  The veteran had not experienced any 
incapacitation over the last 12 months because of his 
cervical spine       

III.  Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus  
. . . is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim."  Hart 
v. Mayfield, --Vet. App.--, 2007 Wl 4098218, *3; see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this 
regard, the Court has recognized that "[i]f VA's 
adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased-rating claim was 
filed until a final decision on that claim is made."  Hart, 
supra, at *3.  Accordingly, "staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms what would warrant different ratings."  
Id.     

The RO has rated the veteran's degenerative arthritis of the 
cervical spine under Diagnostic Code 5242 for degenerative 
arthritis of the spine.  As the veteran's claim was filed in 
July 2004, only the current criteria for rating disease and 
disabilities of the spine (effective since September 26, 
2003) are applicable.  

Under the current rating criteria for disabilities of the 
spine, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.   

Under the general rating formula for diseases and injuries of 
the spine, in pertinent part, a veteran would be awarded a 10 
percent rating when he exhibits forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal spinal contour.  The next higher 
rating of 20 percent will be awarded when a veteran displays 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted when 
a veteran exhibits forward flexion of the cervical spine 15 
degrees or less.  A 40 percent rating is warranted when a 
veteran exhibits unfavorable ankylosis of the entire cervical 
spine.  A veteran will generate the maximum 100 percent 
evaluation if he has unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.     

The Board notes that according to Note (2), for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

The Board also notes that according to Note (5), in pertinent 
part, for VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The Board further comments that, in addition to a rating for 
othropedic impairment (i.e., limitation of motion), the 
evaluating entity should assess any associated objective 
neurological abnormalities separately, to include bowel or 
bladder impairment and radiculopathy.  38 C.F.R. § 4.71a, 
Note (1).  Thus, when a veteran has separate and distinct 
manifestations attributable to a single injury, he should 
receive compensation for these different manifestations under 
different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).     

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  

According to Note (1), for purposes of evaluation under 
Diagnostic Code 5243, an incapacitation episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Under Diagnostic Code 5010-5003, where there is arthritis, 
due to trauma, substantiated by X-ray findings, rate as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
38 C.F.R. § 4.71a.      

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).       

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).

IV.  Analysis

The veteran maintains that his current rating is not high 
enough in light of the disability that his neck causes.  He 
indicates that he has chronic pain in his neck and limited 
range of motion.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

Initially, as to any complaints the veteran has about pain 
radiating to his right shoulder, these symptoms were 
separately rated in a February 2005 rating decision where 
service connection was granted for radiculopathy of the right 
upper extremity, with decreased sensation, as secondary to 
the service-connected neck disability.  See Esteban, supra.  
A separate 10 percent rating was assigned for that 
disability, which was increased to 30 percent effective 
December 20, 2005.  

In this case, the record reasonably establishes that a 
"staged" rating of 20 percent is warranted from December 
20, 2005, to the present.  Prior to that date, the veteran's 
neck disability warrants no more than a 10 percent rating.  

On December 20, 2005, the veteran underwent a VA examination.  
At that time, the combined range of motion of the veteran's 
cervical spine was 130 degrees, which supports a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (general 
rating formula for diseases and injuries of the spine).  
However, prior to December 20, 2005, there is no evidence of 
record showing that the combined range of motion of the 
cervical spine was 170 degrees or less or that the veteran 
had limitation of forward flexion of the cervical spine to 30 
degrees or less.  The Board specifically notes that upon the 
October 2004 VA examination, it was reported that forward 
flexion of the veteran's cervical spine was from zero to 45 
degrees, with no pain, and the combined range of motion of 
the cervical spine was 230 degrees.  As to any disc disease 
of the cervical spine, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
was not shown.  Therefore, the Board concludes that an 
evaluation in excess of 10 percent for degenerative arthritis 
of the cervical spine is not warranted prior to December 20, 
2005.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.   

The Board has considered the applicability of DeLuca, supra, 
including whether there is a basis for assigning a rating in 
excess of 10 percent due to additional limitation of motion 
resulting from pain or functional loss.  See 38 C.F.R. 
§§ 4.40 and 4.45.  In this regard, the Board recognizes that 
in the veteran's October 2004 VA examination, extension was 
to zero degrees with pain.  However, forward flexion was from 
zero to 45 degrees, with no pain.  Thus, even with 
consideration of the effect of pain and functional loss, the 
disability was not manifested by limitation of forward 
flexion of the cervical spine to 30 degrees or less or a 
combined range of motion of the cervical spine to 170 degrees 
or less.  

There is also no medical evidence of a neurological 
disability associated with or due to the cervical spine 
disorder, which warrants a separate compensable rating other 
than the already service connected radiculopathy of the right 
upper extremity (currently rated 30 percent) prior to 
December 20, 2005.  See 38 C.F.R. § 4.71a, Note 1 after 
Diagnostic Code 5243. 

In view of the foregoing, the criteria for a rating in excess 
of 10 percent for the veteran's cervical spine disability, 
prior to December 20, 2005, is not warranted.       

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent prior to December 20, 
2005.  As the preponderance of the evidence is against this 
aspect of the claim, the benefit of the doubt doctrine does 
not apply and the claim for an evaluation in excess of 10 
percent for degenerative arthritis of the cervical spine 
prior to December 20, 2005, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

As for the severity of the veteran's degenerative arthritis 
of the cervical spine from December 20, 2005, the Board 
determines that the evidence weighs in favor of granting a 
rating of 20 percent from that date.  As previously stated, 
on December 20, 2005, the veteran underwent a VA examination, 
at which time the combined range of motion of the veteran's 
cervical spine was 130 degrees.  Thus, given that the 
combined range of motion was less than 170 degrees and in the 
absence of any medical evidence of flexion of this segment of 
the spine to 15 degrees or less or ankylosis, an increased 
rating to 20 percent but no more than 20 percent from 
December 20, 2005 is warranted.  

In support of the finding that an even higher rating is not 
warranted, the Board notes that evidence does not demonstrate 
that a rating in excess of 20 percent, from December 20, 
2005, is in order.  At the time of the veteran's December 20, 
2005 VA examination, flexion of the neck was to 45 degrees 
with severe pain, which does not meet the criteria of motion 
of 15 degrees or less.  The Board recognizes that the 
examination showed severe painful motion of the neck.  
However, even with consideration of the effects of pain and 
functional loss, the degree of limitation of flexion does not 
more nearly approximate to 15 degrees or less and there is no 
indication of favorable or unfavorable ankylosis of the 
cervical spine.  See 38 C.F.R. §§ 4.40, 4.45.  In addition, 
from December 20, 2005, there is no competent evidence to 
show intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  In the 
December 20, 2005 VA examination, the examiner specifically 
stated that the veteran had not experienced any 
incapacitation over the last 12 months because of the 
cervical spine.  There is also no medical evidence of a 
neurological disability associated with or due to the 
cervical spine disorder, which warrants a separate 
compensable rating other than the already service connected 
radiculopathy of the right upper extremity (currently rated 
30 percent).  See 38 C.F.R. § 4.71a, Note 1 after Diagnostic 
Code 5243.  Accordingly, an evaluation in excess of 20 
percent from December 20, 2005, for the veteran's service-
connected degenerative arthritis of the cervical spine, is 
not warranted.   

In sum, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
degenerative arthritis of the cervical spine prior to 
December 20, 2005, but that from that date to the present, 
his degenerative arthritis of the cervical spine warrants a 
20 percent rating but no more than 20 percent.  As the 
preponderance of the evidence is against the claim for an 
even higher rating, the benefit of the doubt doctrine does 
not apply to this aspect of the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra   

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected 
degenerative arthritis of the cervical spine has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated disability 
to a degree so as to render impractical the application of 
the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A rating in excess of 10 percent for degenerative arthritis 
of the cervical spine prior to December 20, 2005, is denied.    

A staged rating of 20 percent for degenerative arthritis of 
the cervical spine from December 20, 2005, but no more than 
20 percent, is granted, subject to the law and regulations 
governing the payment of monetary benefits.    


REMAND

Turning to the remaining claim in appellate status, service 
connection for a psychiatric disorder, to include a 
depressive disorder and a bipolar disorder, the Board notes 
that according to the veteran's service medical records from 
his first period of service (July 1980 to July 1984), in 
February 1983, he underwent a psychological evaluation due to 
stress.  At that time, the veteran indicated that he had been 
disturbed for the past year.  He stated that he had had 
thoughts of suicide, "giving up totally altogether."  The 
veteran also gave a history of having problems coping with 
military life.  He reported that he was frustrated at his 
inability to speak out and stand up for himself.  The 
assessment was inferiority complex and anxiety neurosis.  In 
an undated record, the veteran was diagnosed with adjustment 
disorder with depressed mood and immature traits.  The 
records reflect that in June 1984, the veteran underwent a 
separation examination.  At that time, in response to the 
question as to whether the veteran had ever had or if he 
currently had depression or excessive worry, or nervous 
trouble of any sort, the veteran responded "no."  The 
veteran was clinically evaluated as "normal" for 
psychiatric purposes.      

The service medical records for the veteran's second period 
of service, from September 1989 to December 1993, are 
negative for any complaints or findings of a psychiatric 
disorder, to include a depressive disorder and/or a bipolar 
disorder.  The records reflect that in May 1993, the veteran 
underwent an expiration of term of service (ETS) examination.  
At that time, in response to the question as to whether the 
veteran had ever had or if he currently had depression or 
excessive worrying, or nervous trouble of any sort, the 
veteran responded "no."  The veteran was clinically 
evaluated as "normal" for psychiatric purposes.  

VA Medical Center (VAMC) outpatient and inpatient treatment 
records, dated from November 1998 to May 1999, show that in 
January 1999 (approximately 5 years post-service), the 
veteran was treated after complaining that he had "no 
feelings."  The veteran stated that his depression started 
approximately three years earlier (approximately 2 years 
post-service) after sustaining a back injury while driving a 
dumpster truck.  The examiner noted that the veteran's self-
image appeared to be related to whether or not he was 
employed.  Following the mental status evaluation, the 
pertinent diagnosis was major depressive disorder, recurrent.  
The records further reflect that the veteran was hospitalized 
from April to May 1999.  Upon admission, it was reported that 
the veteran was complaining of a depressed mood for three to 
four weeks after losing approximately four jobs.  Upon 
discharge, the pertinent diagnosis was major depressive 
disorder.  

In January 2000, the veteran underwent a VA mental 
examination.  The veteran stated that he had trouble sleeping 
and was unhappy due to his chronic pain.  According to the 
veteran, he served in Desert Storm in Kuwait, Iraq, and Saudi 
Arabia.  He indicated that he was in military combat there.  
Following the mental status evaluation, the diagnosis was the 
following: (Axis I) depressive disorder, not otherwise 
specified; nicotine dependence; cannabis abuse, (Axis II) 
personality disorder, (Axis III) wore glasses; history of 
injury to back, right shoulder, and both ankles; history of 
chronic pain, (Axis IV) stressors-extreme; history of 
military combat in Desert Storm; separation from wife and 
children; currently homeless, and (Axis V) Global Assessment 
of Functioning (GAF) score of 55.  (As explained below, this 
repost of this examination raises a claim for service 
connection for post-traumatic stress disorder (PTSD).) 

A VA mental evaluation was conducted in November 2005.  At 
that time, the veteran stated that his mental problems first 
appeared while he was in the military.  He indicated that he 
had a poor ability to function and a fear of rejection.  
According to the veteran, he also had "the need to bleed," 
and reported that he took a knife and cut off the end of one 
of his fingers in an effort to leave the military.  [The 
Board notes that while the veteran's service medical records 
are negative for any evidence that the veteran cut off the 
end of one of his fingers, the records do show that in the 
veteran's June 1984 separation examination report, the 
veteran reported that he had lost a finger while working in 
an automobile shop.]  The veteran revealed that he had self-
mutilated on numerous occasions and that that amounted to a 
"need."  He stated that he was in Desert Storm for a period 
of seven months.  According to the veteran, he was in the 
infantry with combat engineers in Iraq.  The veteran noted 
that he was exposed to dead bodies, including children.  He 
indicated that he was depressed even prior to going to Iraq.  
Following the mental status evaluation, the diagnosis was the 
following: (Axis I) major depressive disorder with psychosis, 
(Axis II) borderline personality disorder; superior 
intelligence, (Axis III) arthritis; pinched nerve, (Axis IV) 
problems with primary support group, and (Axis V) GAF score 
of 45.  The examiner opined that the veteran had a service-
connected mental disorder in that his condition reached a 
high level of exacerbation while he was in the military.  The 
examiner further opined that the condition diagnosed in the 
military, which included immature personality, alcohol abuse, 
and adjustment disorder, was one in the same with the current 
diagnosis.  The current diagnosis was a more precise 
assessment of his overall condition.  According to the 
examiner, the veteran exhibited definite schizophrenic 
features, as well as borderline personality features.      

The Board notes that while the examiner from the veteran's 
November 2005 VA examination opined that the veteran's 
currently diagnosed depressive disorder was linked to his 
period of military service, specifically to his in-service 
diagnoses of adjustment disorder and immature personality, it 
is apparent that the clinician did not review all of the 
service medical records.  Specifically, the examiner did not 
comment on the fact that the service medical records from the 
veteran's second period of service, from September 1989 to 
December 1993, were negative for any complaints or findings 
of a psychiatric disorder, to include a depressive disorder 
and/or a bipolar disorder.  In addition, the first evidence 
of record of a diagnosis of a depressive disorder is in 
January 1999, over five years after the veteran's separation 
from the military.  Thus, the November 2005 VA examiner 
should be asked to review all of the relevant evidence and 
provide an addendum which addresses the facts noted above.  

The Board also finds that, given the nature of the findings 
recorded during service, to include an assessment of 
inferiority complex, anxiety neurosis, an adjustment disorder 
with depressed mood and immature traits, a more thorough 
psychiatric evaluation is warranted that includes a review of 
all of the relevant medical and psychiatric evidence.  This 
examination must be performed by a psychiatrist and the 
evaluation must include appropriate psychological testing.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.)	

As to the raised claim of service connection for PTSD noted 
above, the Board finds that this issue is intertwined with 
the claim for service connection for a major depressive 
disorder and a bipolar disorder.  As such, this claim must be 
adjudicated by the RO prior to the Board's appellate review 
of the other psychiatric claims.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [the adjudication of claims that 
are inextricably intertwined is based upon the recognition 
that claims related to each other should not be subject to 
piecemeal decision- making or appellate litigation].  In 
conjunction with this raised, intertwined claim, the RO must 
make a finding of fact as to whether the veteran engaged in 
combat with the enemy while on active duty.  See 38 C.F.R. § 
3.304(f) (2007); see also, e.g., Cohen v. Brown, 10 Vet. App. 
128 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensuring compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), to include the 
raised, intertwined claim for service 
connection for PTSD. 

Notice consistent with 38 U.S.C.A § 
5103(a) and 38 C.F.R. § 3.159(b)(1) with 
respect to the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; (c) 
inform the claimant about the information 
and evidence the claimant is expected to 
provide; and (d) request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claim for 
service connection for a psychiatric 
disorder from all time periods.

The AMC/RO should also provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

2.  The AMC/RO must make a finding of fact 
as to whether the veteran engaged in 
combat with the enemy while on active duty 
and, if indicated, ensure compliance with 
any development of in-service stressors.  

3.  The RO should contact the November 
2005 VA examiner, and ask that the claims 
file be reviewed, including his earlier 
examination report.  A copy of this remand 
must also be made available to the 
examiner for review.  Following a review 
of the November 2005 VA examination 
report, and the entire evidence of record, 
the examiner must render an opinion as to 
the flowing:

Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disability, to include major 
depressive disorder and/or bipolar 
disorder, began during or is causally 
linked to any incident of service, to 
include the in-service diagnoses of 
inferiority complex, anxiety neurosis, 
adjustment disorder with depressed mood, 
and immature traits?  The physician is 
requested to comment on the fact that the 
service medical records from the 
veteran's second period of service, from 
September 1989 to December 1993, are 
negative for any complaints or findings 
of a psychiatric disorder, to include a 
depressive disorder and/or a bipolar 
disorder.      

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.  

If the physician cannot render this 
opinion without resort to speculation, the 
report should so state.  A complete 
rationale for any opinion expressed should 
be included in the examination report.  

4.  Regardless of whether or not the 
November 2005 VA examiner is available, 
the RO should arrange for a mental status 
examination performed by a psychiatrist to 
determine the nature, extent and etiology 
of any psychiatric disorder that may be 
present, to include PTSD, a major 
depressive disorder and a bipolar 
disorder.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  The 
psychiatrist should consider any pertinent 
findings set forth in the veteran's claims 
folder (including the November 2005 VA 
examiner's opinion).

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation, 
appropriate psychological testing and any 
other tests that are deemed necessary, the 
psychiatrist is asked to opine on the 
following:

a.  Does the veteran meet the diagnostic 
criteria for PTSD under the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM- IV)?

b.  Is it is at least as likely as not 
(50 percent or more likelihood) that any 
psychiatric disability, to include PTSD, 
a major depressive disorder and a bipolar 
disorder, began during or is causally 
linked to any incident of service, to 
include the in-service diagnoses of 
inferiority complex, anxiety neurosis, 
adjustment disorder with depressed mood, 
and immature traits?  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review and adjudicate the issue of 
service connection for a psychiatric 
disorder, to include PTSD, a major 
depressive disorder and a bipolar 
disorder.  If such action does not grant 
the benefit claimed, the RO should provide 
the veteran and his representative a 
supplemental statement of the case, which 
includes the law and regulations 
pertaining to claims for service 
connection for PTSD and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


